907 F.2d 150
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Abdul AL-BARI, Plaintiff-Appellant,v.Steven WINN and Jimmy Creecy, Defendants-Appellees.
No. 89-5150.
United States Court of Appeals, Sixth Circuit.
July 9, 1990.

Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff appeals from an order of the district court dismissing his complaint brought under 42 U.S.C. Sec. 1983.  In his complaint, plaintiff asserted that the defendants, assistant attorneys general for the state of Tennessee, submitted falsified documents to a federal district court in the course of their defense of state officials in another suit brought by plaintiff.


2
Under circumstances involving claims like those asserted in the other litigation, government attorneys who undertake the defense of a civil suit enjoy the same absolute immunity as that enjoyed by government prosecutors.   See Murphy v. Morris, 849 F.2d 1101 (8th Cir.1988);  Barrett v. United States, 798 F.2d 565 (2d Cir.1986).


3
Accordingly, the order of the district court is affirmed.